MAINE	SUPREME	JUDICIAL	COURT	                                       Reporter	of	Decisions	
Decision:	 2017 ME 55 
Docket:	   Cum-16-86	
Argued:	   November	8,	2016	
Decided:	  March	21,	2017	
	
Panel:	    SAUFLEY,	C.J.,	and	ALEXANDER,	MEAD,	GORMAN,	JABAR,	HJELM,	and	HUMPHREY,	JJ.	
	
	
                                THOMAS	M.	BROOKS	
                                         	
                                        v.	
                                         	
                                 JOHN	R.	LEMIEUX	
	
	
HUMPHREY,	J.	

      [¶1]		Thomas	M.	Brooks	appeals	from	a	summary	judgment	entered	in	

the	 Superior	 Court	 (Cumberland	 County,	 L.	 Walker,	 J.).	 	 The	 court	 concluded	

that	 Brooks	 failed	 to	 present	 prima	 facie	 evidence	 of	 causation	 to	 proceed	

with	his	legal	malpractice	and	other	tort	claims	against	John	R.	Lemieux.		We	

affirm	the	judgment.			

                                   I.		BACKGROUND	

      [¶2]	 	 “Viewing	 the	 record	 in	 the	 light	 most	 favorable	 to	 the	

non-prevailing	 part[y],	 the	 summary	judgment	 record	 contains	 the	 following	

facts,	which	are	undisputed	unless	otherwise	noted.”		Estate	of	Frost,	2016 ME
132,	¶	2,	146 A.3d 118 (quotation	marks	omitted).		
2	

         [¶3]		Brooks	was	employed	at	Bath	Iron	Works	(BIW)	from	1979	until	

his	termination	in	2006	following	BIW’s	determination	that	Brooks	had	failed	

in	 his	 job	 performance	 and	 had	 violated	 the	 conditions	 of	 a	 “Last	 Chance	

Agreement.”		Brooks	unsuccessfully	grieved	the	termination.		After	the	Local	

S7	 Union	 Grievance	 Committee	 voted	 not	 to	 arbitrate	 his	 grievance,	 Brooks	

hired	 Attorney	 John	 R.	 Lemieux.	 	 In	 February	 2007,	 Brooks,	 represented	 by	

Lemieux,	filed	a	complaint	in	the	United	States	District	Court	for	the	District	of	

Maine	against	the	Union	and	BIW	alleging	claims	for	breach	of	the	collective	

bargaining	 agreement	 and	 discrimination.	 	 BIW	 and	 the	 Union	 moved	 for	

summary	judgment.		

         [¶4]	 	 In	 opposing	 the	 motions,	 Lemieux	 failed	 to	 timely	 file	 opposing	

statements	of	material	facts:	Lemieux	filed	the	opposition	to	the	Union’s	facts	

one	day	late	and	filed	a	motion	to	enlarge	the	time	to	respond	to	BIW’s	facts	

more	than	thirty	days	late.1		

         [¶5]		The	magistrate	judge	(Rich,	Mag.)	issued	a	recommended	decision	

granting	 a	 summary	 judgment	 in	 favor	 of	 BIW	 and	 the	 Union.	 	 The	


     1		The	federal	court	denied	the	request	to	enlarge	 the	time	to	file	an	opposition	to	BIW’s	facts,	

and	considered	only	Brooks’s	opposition	to	the	Union’s	statement	of	facts	in	ruling	on	the	motion	
for	summary	judgment.		This	was	ultimately	not	material	to	the	court’s	decision	because	the	claims	
were	 analyzed	 pursuant	 to	 the	 rules	 applicable	 to	 “hybrid”	 cases	 wherein	 an	 employee	 alleges	 a	
breach	of	the	collective	bargaining	agreement	and	discrimination	in	the	handling	of	the	grievance.		
See	Miller	v.	U.S.	Postal	Serv.,	985 F.2d 9,	11	(1st	Cir.	1993).		Because	the	claims	against	the	Union	
failed,	the	court	did	not	have	to	reach	the	claims	against	BIW.			
                                                                                       3	

recommended	decision	noted	numerous	instances	in	which	Lemieux	failed	to	

cite	 to	 record	 evidence	 in	 Brooks’s	 statement	 of	 additional	 material	 facts	 as	

well	 as	 the	 opposing	 statement	 of	 material	 facts,	 which	 were	 thus	 deemed	

admitted.		The	court	(Singal,	J.)	affirmed	the	magistrate	judge’s	recommended	

decision.		The	First	Circuit	Court	of	Appeals	affirmed.		

      [¶6]		On	June	27,	2014,	Brooks	filed	the	action	at	issue	in	this	appeal	in	

the	 Superior	 Court	 alleging	 claims	 against	 Lemieux	 for	 legal	 malpractice,	

breach	of	fiduciary	duty,	and	negligent	infliction	of	emotional	distress.		Brooks	

alleged	that,	in	the	federal	case,	Lemieux	breached	the	professional	standard	

of	 care	 applicable	 to	 attorneys	 by	 failing	 to	 (1)	 timely	 file	 responses	 to	

statements	 of	 material	 fact	 supporting	 summary	 judgment,	 (2)	 follow	 Local	

Rule	56	governing	statements	of	fact,	(3)	obtain	affidavits	from	witnesses,	and	

(4)	conduct	adequate	discovery.	

      [¶7]		On	August	5,	2015,	Lemieux	moved	for	summary	judgment	on	all	

claims.		After	a	hearing	on	January	8,	2016,	the	court	granted	the	motion	and	

issued	 a	 written	 order	 entering	 a	 summary	 judgment	 in	 Lemieux’s	 favor,	

concluding	 that	 Brooks	 failed	 to	 put	 forth	 prima	 facie	 evidence	 of	 causation	

for	 several	 reasons.	 	 First,	 Lemieux’s	 failure	 to	 oppose	 BIW’s	 statement	 of	

material	 facts	 was	 not	 causally	 related	 to	 the	 entry	 of	 summary	 judgment	
4	

because	 the	 federal	 court	 relied	 entirely	 on	 the	 Union’s	 facts,	 and	 Lemieux’s	

opposition	 to	 those	 facts,	 although	 untimely,	 was	 considered	 by	 the	 court.		

Second,	even	accepting	that	Lemieux	failed	to	timely	oppose	the	statements	of	

fact,	 follow	 the	 Local	 Rule	 regarding	 record	 citations,	 obtain	 adequate	

affidavits,	 and	 conduct	 adequate	 discovery,	 Brooks	 did	 not	 identify	 what	

evidence	 should	 have	 been	 cited,	 what	 affidavits	 should	 have	 been	 obtained,	

and	 what	 discovery	 should	 have	 been	 conducted,	 leaving	 a	 fact-finder	 to	

speculate	about	any	causal	link	between	the	alleged	negligence	and	the	injury.		

Third,	 Brooks	 failed	 to	 submit	 admissible	 expert	 testimony	 to	 support	 the	

causation	element	of	his	tort	claims.		The	court	refused	to	consider	an	affidavit	

by	 Attorney	 Julie	 Moore	 in	 which	 she	 opined	 that	 but	 for	 Lemieux’s	

negligence,	 Brooks	 would	 have	 prevailed	 in	 the	 federal	 case.2	 	 The	 court	




     2		Moore	opined	that	had	Lemieux	properly	cited	to	the	summary	judgment	record,	timely	filed	

an	 opposition	 to	 BIW’s	 statements	 of	 fact,	 and	 filed	 an	 opposition	 to	 the	 Union’s	 motion	 for	
summary	 judgment	 on	 the	 disability	 issue,	 Brooks	 “would	 have	 more	 likely	 than	 not	 survived	
summary	judgment;	and,	had	the	same	facts	as	provided	in	the	documents	above	and	reviewed	by	
me	been	submitted	to	and	found	credible	by	a	jury,	.	.	.	Brooks	would	more	likely	than	not	.	.	.		[have]	
been	successful	in	his	claim	for	discrimination	against	BIW	and	the	Union.”		Moore	further	averred	
that	had	Lemieux	done	the	foregoing,	Brooks	“would	have	more	likely	than	not	survived	summary	
judgment	and	the	facts	as	presented	in	the	documents	listed	above	do	show	that	Mr.	Brooks	had	a	
claim	 for	 discrimination	 and	 the	 facts,	 should	 they	 be	 believed	 by	 a	 jury,	 substantiate	 that	 claim.”		
Moore	formed	this	opinion	based	on	a	review	of	the	motions	for	summary	judgment,	oppositions,	
statements	 of	 material	 fact,	 “and	 other	 material”	 in	 Brooks’s	 federal	 case.	 	 Moore	 identifies	 no	
specific	 evidence	 from	 the	 federal	 summary	 judgment	 record	 or	 elsewhere	 to	 substantiate	 her	
opinion.			
                                                                                                               5	

concluded	 that	 the	 affidavit	 contradicted	 Moore’s	 deposition	 testimony3	 and,	

citing	the	rule	announced	in	Zip	Lube,	Inc.	v.	Coastal	Savings	Bank,	held	that	the	

affidavit	 was	 insufficient	 to	 generate	 a	 disputed	 issue	 of	 material	 fact.	 	 1998
ME 81,	 ¶	 10,	 709 A.2d 733  (“When	 an	 interested	 witness	 has	 given	 clear	

answers	 to	 unambiguous	 questions,	 he	 cannot	 create	 a	 conflict	 and	

resist	summary	 judgment	 with	 an	 affidavit	 that	 is	 clearly	 contradictory,	 but	

does	 not	 give	 a	 satisfactory	 explanation	 of	 why	 the	 testimony	 is	 changed.”	

(quotation	 marks	 omitted)).	 	 Because	 the	 court	 did	 not	 consider	 the	 Moore	

affidavit,	 it	 held	 that	 Brooks	 failed	 to	 submit	 any	 admissible	 expert	 evidence	

on	 causation.	 	 The	 court	 entered	 a	 summary	 judgment	 on	 all	 three	 counts	

alleged	in	the	complaint.4		

        [¶8]		Brooks	timely	appealed	the	judgment	pursuant	to	14	M.R.S.	§	1851	

(2016)	and	M.R.	App.	P.	2.	

   3		At	her	deposition,	Moore	testified	as	follows:	



        Q:		Would	the	jury	be	asked	to	make	a	credibility	determination	as	to	whether	they	
        believe	what	the	Union	and	Bath	Iron	Works	witnesses	said	about	their	reason	for	
        terminating	Mr.	Brooks?	
        	
        A:	 	 Yes.	 	 Ultimately,	 was	 that	 the	 real	 issue	 or	 was	 that	 a	 pretext	 for	 unlawful	
        discrimination?		So	that’s	the	ultimate	decision.		That’s	a	legal	conclusion.		The	jury	
        is	dealing	with	that	issue.		I’m	not	dealing	with	that	issue	or	opining	on	that	at	all.	
        	
   4		Although	the	court	focused	on	the	legal	malpractice	claim,	the	court	concluded	that	if	Brooks	

could	 not	 produce	 prima	 facie	 evidence	 of	 causation	 as	 to	 that	 claim,	 the	 other	 derivative	 tort	
claims	 for	 breach	 of	 fiduciary	 duty	 and	 negligent	 infliction	 of	 emotional	 distress	 failed	 as	 well.		
See	Niehoff	v.	Shankman	&	Assocs.	Legal	Ctr.,	P.A.,	2000 ME 214,	¶	8,	763 A.2d 121.		
   	
6	

                                    II.		DISCUSSION	

      [¶9]		“We	review	a	grant	of	summary	judgment	de	novo,	considering	the	

evidence	in	the	light	most	favorable	to	the	nonprevailing	party	to	determine	

whether	 the	 parties’	 statements	 of	 material	 facts	 and	 the	 record	 evidence	 to	

which	 the	 statements	 refer	 demonstrate	 that	 there	 is	 no	 genuine	 issue	 of	

material	fact	and	the	moving	party	is	entitled	to	judgment	as	a	matter	of	law.”		

Pawlendzio	 v.	 Haddow,	 2016 ME 144,	 ¶	 9,	 148 A.3d 713  (quotation	 marks	

omitted).		“To	prove	attorney	malpractice,	a	plaintiff	must	show	(1)	a	breach	

by	 the	 defendant	 of	 the	 duty	 owed	 to	 the	 plaintiff	 to	 conform	 to	 a	 certain	

standard	of	conduct;	and	(2)	that	the	breach	of	that	duty	proximately	caused	

an	injury	or	loss	to	the	plaintiff.”		Id.	¶	10.		

      [¶10]	 	 “In	 an	 action	 following	 an	 attorney	 error	 during	 trial,	 the	 court	

addressing	 the	 causation	 issue	 in	 the	 subsequent	 malpractice	 action	 merely	

retries,	or	tries	for	the	first	time,	the	client’s	cause	of	action	which,	the	client	

asserts	 was	 lost	 or	 compromised	 by	 the	 attorney’s	 negligence.”	 	 Steeves	 v.	

Bernstein,	 Shur,	 Sawyer	 &	 Nelson,	 P.C.,	 1998 ME 210,	 ¶	 15,	 718 A.2d 186 

(emphasis	omitted)	(quotation	marks	omitted).		A	plaintiff	must	establish	that	

the	defendant’s	conduct	was	“a	substantial	factor	in	bringing	about	the	loss	of	

the	 [underlying]	 action.”	 	 Spickler	 v.	 York,	 566 A.2d 1385,	 1390	 (Me.	 1989)	
                                                                                                                  7	

(quotation	marks	omitted).		A	“mere	possibility”	of	a	more	favorable	result	is	

insufficient.		Id.			

        [¶11]	 	 Brooks	 argues	 that	 (1)	 the	 trial	 court	 applied	 the	 incorrect	

malpractice	 standard,	 (2)	 expert	 testimony	 is	 not	 required,	 (3)	 causation	

presents	a	jury	question,	and	(4)	Attorney	Moore’s	affidavit	established	prima	

facie	evidence	of	causation,	rendering	summary	judgment	erroneous.		

        [¶12]		We	have	held	that	a	modified	malpractice	standard	applies	where	

“the	alleged	negligence	is	in	failing	to	plead	or	timely	plead	so	that	plaintiff’s	

opportunity	to	get	before	the	factfinder	is	lost.”5		Niehoff	v.	Shankman	&	Assocs.	

Legal	Ctr.,	P.A.,	2000 ME 214,	¶	9,	763 A.2d 121.		This	is	not	such	a	case.		

        [¶13]	 	 Although	 Brooks	 argues	 he	 had	 a	 viable	 retaliation	 claim,	

Lemieux	 brought	 a	 discrimination	 claim	 and	 developed	 facts	 sufficient	 to	

evaluate	 the	 alleged	 malpractice	 pursuant	 to	 the	 ordinary	 standard.		

Cf.	Niehoff,	2000 ME 214,	¶¶	9-10,	763 A.2d 121.		Brooks	argues	that	Lemieux	

brought	 the	 discrimination	 claim	 pursuant	 to	 the	 wrong	 federal	 statute,	 but	


   5		The	standard	dispenses	with	the	ordinarily	malpractice	standard	in	order	to	account	for	the	

difficulty	of	proving	that	the	plaintiff	would	have	prevailed	on	a	claim	that	was	never	brought.		See	
Niehoff,	 2000 ME 214,	 ¶	 9,	 763 A.2d 121.	 	 The	 standard	 requires	 a	 plaintiff	 to	 “demonstrate	 that	
there	 are	 facts	 in	 dispute	 which	 are	 sufficient	 to	 allow	 a	 jury	 to	 conclude	 that:	 (1)	 the	 defendant	
attorney	was	negligent	in	representation	of	the	 plaintiff;	and	(2)	the	attorney’s	negligence	caused	
the	plaintiff	to	lose	an	opportunity	to	achieve	a	result,	favorable	to	the	plaintiff,	which	(i)	the	law	
allows;	and	(ii)	the	facts	generated	by	plaintiff's	M.R.	Civ.	P.	7(d)	statements	would	support,	if	the	
facts	were	believed	by	the	jury.”		Id.	¶	10.	
8	

fails	to	explain	how	this	technical	defect	was	material	to	the	court’s	decision.		

Brooks	 lastly	 appears	 to	 argue	 that	 Lemieux	 should	 have	 presented	 more	

evidence	 to	 support	 the	 claim—alleged	 negligence	 that	 may	 be	 properly	

evaluated	 pursuant	 to	 the	 garden-variety	 legal	 malpractice	 standard.	 	 See	 id.	

¶	9	 (stating	 that	 the	 ordinary	 malpractice	 standard	 applies	 to	 “advice	 or	

tactics	which	preceded	a	final	result	on	the	merits	of	an	underlying	action”).	

      [¶14]	 	 Contrary	 to	 Brooks’s	 contention,	 expert	 testimony	 establishing	

that	Brooks	would	have	prevailed	had	Lemieux	not	breached	his	duty	of	care	

is	 required	 to	 establish	 a	 causal	 link	 between	 the	 negligence	 and	 the	 injury.		

See,	e.g.,	 Johnson	 v.	 Carleton,	 2001 ME 12,	 ¶¶	 14-15,	 765 A.2d 571  (affirming	

the	entry	of	a	summary	judgment	on	the	basis	that	a	legal	malpractice	claim	

failed	without	expert	testimony	on	causation).	

      [¶15]	 	 As	 noted	 above,	 after	 disregarding	 the	 Moore	 affidavit	 because	

the	affidavit	contradicted	Moore’s	deposition	testimony	and	expert	disclosure,	

the	 trial	 court	 concluded	 that	 the	 record	 was	 devoid	 of	 expert	 evidence	 on	

causation.		See	Zip	Lube,	1998 ME 81,	¶	10,	709 A.2d 733.		

      [¶16]		The	rule	recited	in	Zip	Lube	is	intended	to	prevent	parties	from	

submitting	 contradictory	 testimony	 in	 opposition	 to	 a	 summary	 judgment	

motion	to	strategically	generate	a	material	fact	dispute.		See	10A	Charles	Alan	
                                                                                         9	

Wright,	 Arthur	 R.	 Miller	 &	 Mary	 Kay	 Kane,	 Federal	 Practice	 and	 Procedure	

§	2726.1	 at	 465	 (2016)	 (“[T]he	 nonmoving	 party	 should	 not	 be	 allowed	 to	

manufacture	a	question	of	fact	to	delay	resolution	of	the	suit.”);	see	also	Blue	

Star	 Corp.	 v.	 CKF	 Props.,	 LLC,	 2009 ME 101,	 ¶¶	 33-34,	 980 A.2d 1270 

(affirming	 entry	 of	 a	 summary	 judgment,	 concluding	 that	 new	 testimony	

contradicted	 prior	 deposition	 testimony	 and	 interrogatory	 responses);	 Zip	

Lube,	1998 ME 81,	¶¶	9-10,	709 A.2d 733 (concluding	that	the	court	properly	

disregarded	a	party’s	contradictory	testimony	about	the	chronology	of	events	

supporting	a	claim).		The	rule	applies	where	there	is	a	clear	contradiction,	not	

merely	 discrepancies,	 between	 the	 prior	 testimony	 and	 the	 subsequent	

testimony.	 	 See	 Garland	 v.	 Roy,	 2009 ME 86,	 ¶	 18	 n.4,	 976 A.2d 940 

(“[A]lthough	 there	 are	 discrepancies	 between	 [the	 plaintiff]’s	 earlier	

testimony	 and	 later	 testimony,	 the	 changes	 in	 [his]	 later	 testimony	 do	 not	

amount	to	a	direct	contradiction	of	his	earlier	testimony.”).	

	     [¶17]	 	 At	 Moore’s	 deposition,	 Lemieux	 asked	 whether	 the	 fact-finder	

would	 find	 credible	 BIW’s	 and	 the	 Union’s	 reason	 for	 terminating	 Brooks.		

Moore	declined	to	opine	as	to	whether	the	jury	would	believe	the	reason	was	

a	pretext,	maintaining	that	that	was	the	“ultimate	decision,”	a	legal	conclusion,	

and	 a	 question	 for	 the	 jury.	 	 Her	 affidavit	 similarly	 noted	 that	 the	 ultimate	
10	

determination	as	to	the	credibility	and	weight	of	the	evidence	supporting	the	

discrimination	 claim	 would	 be	 for	 the	 fact-finder.	 	 There	 was	 therefore	 no	

contradiction	 between	 her	 deposition	 testimony	 and	 her	 affidavit;	 at	 most,	

Moore	expanded	upon	her	earlier	testimony	to	opine	that	it	was	more	likely	

than	 not	 that	 Brooks	 would	 have	 prevailed.	 	 Moore	 did	 not,	 for	 example,	

testify	that	Brooks	could	not	prevail	on	his	discrimination	claim	only	to	opine	

the	 opposite	 in	 the	 affidavit—a	 circumstance	 in	 which	 the	 rule	 would	 apply.		

The	 trial	 court	 should	 not	 have	 refused	 to	 consider	 Moore’s	 affidavit	 on	 the	

basis	that	it	contradicted	Moore’s	prior	testimony.	

      [¶18]		The	error,	however,	was	harmless	because	even	if	considered,	the	

affidavit	is	fatally	deficient	for	other	reasons	highlighted	by	the	court.		See	M.R.	

Civ.	P.	61.		The	affidavit	is	conclusory,	offering	not	a	single	specific	reference	

to	evidence	that	was	in	the	record	or	could	have	been	obtained	to	support	the	

opinion	 that	 but	 for	 Lemieux’s	 errors,	 Brooks	 would	 have	 prevailed.	 	 Such	

evidence	 is	 essential	 to	 proving	 the	 “case-within-a-case.”	 	 See	Bozelko	 v.	

Papastavros,	 147 A.3d 1023,	 1029	 (Conn.	 2016)	 (“[T]he	 plaintiff	 typically	

proves	 that	 the	 .	 .	 .	 attorney’s	 professional	 negligence	 caused	 injury	 to	 the	

plaintiff	 by	 presenting	 evidence	 of	 what	 would	 have	 happened	 in	 the	

underlying	 action	 had	 the	 [attorney]	 not	 been	 negligent.	 This	 traditional	
                                                                                      11	

method	 of	 presenting	 the	 merits	 of	 the	 underlying	 action	 is	 often	 called	 the	

‘case-within-a-case.’”	 (quotation	 marks	 omitted));	 see	 also	 Steeves,	 1998 ME
210,	¶	15,	718 A.2d 186.			

      [¶19]	 	 Moore’s	 opinion	 amounts	 to,	 in	 substance,	 listing	 Lemieux’s	

breaches	 of	 the	 standard	 of	 care	 and	 baldly	 stating	 that	 had	 those	 breaches	

not	occurred,	Brooks	would	have	defeated	the	motion	for	summary	judgment.		

Without	 citing	 the	 evidence	 that,	 in	 her	 opinion,	 supported	 the	 underlying	

claims	 in	 the	 federal	 case	 or	 rendered	 Lemieux’s	 breaches	 material	 to	 the	

outcome,	Moore’s	conclusory	opinion	was	insufficient	prima	facie	evidence	of	

causation	 to	 evade	 summary	 judgment.	 	 The	 fact-finder	 would	 have	 had	 no	

competent	evidence	from	which	to	conclude	that	Lemieux’s	negligence	caused	

the	 loss	 without	 speculating.	 	 See	 Pawlendzio,	 2016 ME 144,	 ¶	 15,	 148 A.3d
713  (affirming	 a	 summary	 judgment	 where	 an	 expert	 neither	 specifically	

stated	 what	 the	 attorney	 failed	 to	 do	 nor	 established,	 through	 statements	 of	

material	 fact,	 a	 causal	 link	 between	 the	 breach	 and	 the	 injury);	 Allen	 v.	

McCann,	2015 ME 84,	¶	11,	120 A.3d 90 (holding	that	an	attorney’s	assertion	

“without	 further	 detail	 or	 explanation”	 that	 the	 client	 could	 have	 settled	 for	

more	“[did]	not	provide	a	foundation	upon	which	a	jury	could	assess	damages	

without	resort	to	speculation”);	Steeves,	1998 ME 210,	¶	13,	718 A.2d 186.	
12	

         [¶20]	 	 Because	 Brooks	 failed	 to	 put	 forth	 prima	 facie	 evidence	 of	

causation	 to	 support	 his	 claims,	 the	 court	 properly	 granted	 a	 summary	

judgment	in	favor	of	Lemieux.	

         The	entry	is:	

                            Judgment	affirmed.		
	
	     	      	     	       	      	
	
Anthony	 J.	 Sineni	 III,	 Esq.	 (orally),	 Law	 Offices	 of	 Anthony	 J.	 Sineni	 III,	
Portland,	for	appellant	Thomas	M.	Brooks	
	
Martha	 C.	 Gaythwaite,	 Esq.	 (orally),	 and	 Marie	 J.	 Mueller,	 Esq.,	 Verrill	 Dana,	
LLP,	Portland,	for	appellee	John	R.	Lemieux	
	
	
Cumberland	County	Superior	Court	docket	number	CV-2014-293	
FOR	CLERK	REFERENCE	ONLY